222 U.S. 582 (1911)
OMAHA & COUNCIL BLUFFS STREET RAILWAY COMPANY
v.
INTERSTATE COMMERCE COMMISSION.
No. 846.
Supreme Court of United States.
Submitted October 30, 1911.
Decided November 6, 1911.
APPEAL FROM THE COMMERCE COURT.
Motion for order to maintain the status quo pending appeal.
Mr. John Lee Webster for the appellants in support of the motion.
The Attorney General, Mr. Blackburn Esterline and Mr. Charles W. Needham for the appellees in opposition.
*583 PER CURIAM:
Upon the authority of Revised Statutes, § 716; Ex parte Milwaukee Railroad Co., 5 Wall. 188; Leonard v. Ozark Co., 115 U.S. 465, 468; In re Classen, 140 U.S. 200, 207; In re McKenzie, 180 U.S. 536, 549; United States v. Shipp, 203 U.S. 563, 573; and upon full consideration of the facts bearing upon the propriety of the appellants' motion for an order to maintain the status quo pending this appeal, it is ordered that the enforcement of the order of the Interstate Commerce Commission entered November 27, 1909, and drawn in question in this case, be, and it is, suspended and enjoined during the pendency of this appeal, upon condition that within 10 days herefrom the appellants execute unto the Interstate Commerce Commission and file in this cause a good and sufficient bond in the sum of $10,000, with sureties to be approved by the clerk of this court, and conditioned that the appellants will promptly pay any and all damages which may be suffered by their several passengers and intended passengers by reason of the granting or continuance of this order if it is adjudged ultimately that the order of the Interstate Commerce Commission, drawn in question in this case, is a valid one.
*584 All other per curiam opinions, decisions on petitions for writs of certiorari, and orders disposing of cases in vacation between the end of October Term, 1910, and April 1, 1912, will appear in Volume 223, United States Reports.
The Rules of the Supreme Court of the United States as revised and promulgated December 22, 1911, are contained in an Appendix to this volume, following page 668, post.


*585 SUPREME COURT OF THE UNITED STATES.

OCTOBER TERM, 1911.

ORDER.
It is ordered that the Rules of this Court[1] be amended as follows, viz:

Rule 6.[1]
Strike out Section 2, and insert the following:
2. Forty-five minutes on each side shall be allowed to the argument of a motion, and no more, without special leave of the Court, granted before the argument begins.
Strike out Section 5, and insert the following:
5. The Court in any pending cause will receive a motion to affirm on the ground that it is manifest that the writ or appeal was taken for delay only, or that the questions on which the decision of the cause depend are so frivolous as not to need further argument. The same procedure shall apply to and control such motions as are provided for in cases of motions to dismiss under paragraph 4 of this rule. Although the Court upon consideration of a motion to affirm may refuse to grant the motion, it may nevertheless, if the conclusion is arrived at that the case is of such a character as not to justify extended argument, order the cause transferred for hearing to a summary docket. The hearing of the causes on such docket will be expedited, the Court providing from time to time for such speedy disposition of the docket as the regular order of business may permit, and on the hearing *586 of such causes one-half hour will be allowed each side for oral argument.
NOTES
[1]  These rules are superseded by the rules promulgated December 22, 1911. See Appendix, post, to this volume.

Rule 22.M1
Strike out Section 3, and insert the following:
3. One and one-half hours on each side will be allowed for the argument, and no more, without special leave of the Court, granted before the argument begins. But in cases certified from the Circuit Courts of Appeals, cases involving solely the jurisdiction of the court below, and cases under the Act of March 2, 1907, 34 Stat. 1246, forty-five minutes only on each side will be allowed for the argument unless the time be extended. The time thus allowed may be apportioned between the counsel on the same side, at their discretion: Provided, always: That a fair opening of the case shall be made by the party having the opening and closing arguments.
(Promulgated October 23, 1911.)
SUPREME COURT OF THE UNITED STATES.
THURSDAY, JANUARY 11, 1912.
The Chief Justice announced the following order of the court:
Order: It is ordered by the court that the mandates in all cases decided prior to January 1, 1912, which, under the law as it existed before that time, should have been directed to the circuit courts of the United States, be directed to the appropriate district courts of the United States.2
1 These rules are superseded by the rules promulgated December 22, 1911. See Appendix, post, to this volume.
2 See Chapter X of Act to Codify, Revise and Amend the Laws Relating to the Judiciary, approved March 3, 1911, c. 231, 36 Statutes at Large, 1087.